                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

LAVADRE BUTLER,                           )        C/A No. 4:16-3662-RMG-TER
                                          )
                             Plaintiff,   )
                                          )                 ORDER
vs.                                       )
                                          )
TREVOR BESSINGER, LISA YOUNG, GREGORY )
WASHINGTON, MR. ESTERLINE, MR. SUAREZ, )
MR. BRADDY, MR. SHORTER, MR. WILLIAMS, )
                                          )
                             Defendants.  )
__________________________________________)


      This matter is currently before the court on the motion for summary judgment

filed on behalf of Defendants Bessinger, Young, Washington, Esterline, Suarez,

Braddey, Shorter and Williams. (ECF #144). Because the Plaintiff is proceeding pro

se, the court issued an order on or about July 17, 2018, pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), advising Plaintiff of the motion for summary

judgment procedure and the possible consequences if he failed to respond adequately.

After being granted two extensions to file a response to the motion for summary

judgment, Petitioner failed to file a response. A Report and Recommendation was

issued on December 6, 2018, recommending that the complaint be dismissed for

failure to comply with the PLRA’s exhaustion requirement. Plaintiff filed an

objection to the Report on January 7, 2019, attaching additional documentation. Based

on the objections and subsequent documentation, the district judge entered an order
on January 14, 2019, declining to adopt the Report remanding to the undersigned for

further proceedings. (ECF Nos. 169 and 172). The court will now address Defendants’

motion for summary judgment on the merits. The parties are given ten days from the

date of this order to file any additional responses to the outstanding motion for

summary judgment. No extensions will be granted.

      IT IS SO ORDERED.

                                                   s/Thomas E. Rogers, III
January 15, 2019                                   Thomas E. Rogers, III
Florence, South Carolina                           United States Magistrate Judge




                                        2
